Per Curiam: A large number of objections were interposed in the county court to the confirmation of the assessment, but we shall confine ourselves to a consideration of those pointed out and relied upon in the argument, as the others have no doubt been abandoned by counsel. The first, second and thirteenth objections urged against the assessment are as follows: 1. “Because it is nowhere stated in the ordinance nor in the petition, nor does it appear anywhere, how much of the first or original assessment has been paid, nor what the amount of the deficiency was or is, or that the property of these objectors is delinquent, as required by law, and this court has no jurisdiction in this cause. 2. “Because said ordinance recites that the improvement in question had, prior to the passage thereof, been fully completed, and shows that the actual cost thereof should have been known to the department of public works and the city council of the petitioner, the city of Chicago, but, notwithstanding this fact, said petition recites an approximate estimate of the cost of said improvement in lieu of the actual cost thereof, as required by law. 13. “That because it is not true, as recited in said ordinance, that the contract to perform the work in accordance with the original ordinance and estimate was duly let by the proper authority to a contractor, and said work fully done and in good faith performed in accordance with said ordinance, estimate and contract, in anticipation of said assessments, but the objectors allege the fact to be that a large portion of said sidewalk has never been built, and said walk has long since been abandoned and still remains unfinished by said city of Chicago.” While it might be well, in making a new assessment where the original assessment has been set aside, to set out in the petition how much of the first assessment has been paid and the balance which remains unpaid, yet as the statute contains no' such requirement and as the whole proceeding is predicated on the statute, the failure to set out such facts will not, in our opinion, vitiate the proceedings. Paragraph 162 of chapter 24 (Starr & Curtis’ Stat. p. 504,) provides: “If any assessment shall be annulled by the city council or board of trustees, or set aside by any court, a new assessment may be made and returned, and like notice given and proceedings had as herein required in relation to the first; and all parties in interest shall have the like rights, and the city council or board of trustees and court shall perform like duties and have like power, in relation to any subsequent assessment, as are herein given in relation to the first assessment.” Here the proceedings were defective because the three commissioners appointed to make an estimate of the cost of the improvement had failed to sign the report, the report being signed by only two of them. In order to cure the defect it was only necessary for the city council to pass an amendment to the original ordinance, appointing three new commissioners to estimate the cost of the improvement. Had this course been pursued, and had the petition set out the original ordinance and the amendment, and the report of the commissioners made under the amended ordinance, the petition would have been unobjectionable. As to the second objection, the petition sets up the fact that the commissioners appointed to make an estimate of the cost of the improvement contemplated by the ordinance had made a report, estimating such cost at a certain specified sum. This, in connection with the averment that the report had been approved, may be regarded as sufficient, although petitioner may have known that the actual cost might in the end turn out to be a trifle larger or smaller than the estimate of the commissioners. As to objection 13, the testimony introduced on the hearing failed to show an abandonment of any part of the work. On the contrary, the entire work was completed except the walk in front of the property of one objector, and that was merely suspended until the appeal of the property owner should be disposed of in this court. Objection is made to the estimate of the costs of the improvement made by the commissioners appointed for that purpose, but upon examination it will be found that the report is sufficiently definite and contains all that is required by the statute. In the report the commissioners state the width of the sidewalk and the number of lineal feet, and state the entire cost of labor and material, as follows: 2304.26 lineal feet of sidewalk, seven feet in width, at $1.75..............................................$4032 45 Cost of making and levying assessment................ 38 55 Total.........................................$4071 00 It is also claimed that the ordinance is invalid, for the reason that the city of Chicago had no jurisdiction over that part of the street upon which the sidewalk was constructed,—that the street was within the jurisdiction and control of the South Park Commissioners. The sidewalk provided for in the ordinance runs east and west on the south side of Sixtieth street. The act of February 24, 1869, entitled “An act to provide for the location and maintenance of a park for the towns of South Chicago, Hyde Park and Lake,” designates the north line of Sixtieth street as the south boundary line of Washington Park. The designation in section 4 of the act of the south boundary line of the park is as follows: “Thence north on the east line of Hyde Park avenue to the north line of Sixtieth street, so called; thence west on the north line of Sixtieth street, so called, to Kankakee avenue." From the boundaries thus given, the land upon which the sidewalk was ordered constructed does not seem to be within the jurisdiction of the park commissioners; but if it were, the position of counsel could not be maintained, for the reason the evidence introduced failed to show that the park commissioners had taken possession and control of the street under the Park act. So long as the street remained within the control and management of the city of Chicago, the city had the right to make such improvements upon the street as in its judgment was thought best. The judgment of the county court will be affirmed. Judgment affirmed.